In a proceeding to review a determination of the hoard of appeals of the town of Oyster Bay, denying petitioner’s application for a permit to erect and operate a gasoline filling station upon certain real property, said board appeals from an order which annulled said determination and directed it to issue such permit. Order reversed on the law, with $10 costs and disbursements, and petition dismissed. The site in question lies in a zone in which the proposed use is expressly contemplated by the zone ordinance of the town, but it is also provided therein that permission must be obtained of the board of appeals. (Town of Oyster Bay, Building Zone Ordinance, art. VIII, § F-l, subd. 19.) The ordinance further provides that the granting of such permission shall be subject to the board’s determination with respect to certain stated considerations dealing generally with the effect that the use, if permitted, would have on uses of adjacent properties or of properties in adjacent use districts, and with the safety, health, welfare, comfort, convenience and order of the town. (Art. XVI, § 1, subd. B.) In our opinion, there was substantial evidence before the board to support its determination. The court may not substitute its judgment for that of the board. (Matter of Corbett V. Zoning Bd. of Appeals, 283 App. Div. 282.) Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ., concur.